         Case 2:18-cr-00251-RFB-NJK Document 61 Filed 07/14/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Joseph Skeirik

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00251-RFB-NJK

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                    (First Request)
14   JOSEPH SKEIRIK,

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi Ojeda, Assistant Federal Public Defender, counsel for Joseph Skeirik, that the
21   Revocation Hearing currently scheduled on July 16, 2020, be vacated and continued to a date
22   and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.     Probation is in the process of investigating additional violations and preparing
25   an addendum. This addendum will likely allege new law violations. Additional time is
26   necessary to review this information and discuss with the defendant.
         Case 2:18-cr-00251-RFB-NJK Document 61 Filed 07/14/20 Page 2 of 3




 1          2.      Mr. Sheirik is currently in custody and has his continued detention hearing
 2   before the magistrate court on July 15, 2020.
 3          3.      The parties agree to the continuance.
 4          This is the first request for a continuance of the revocation hearing.
 5          DATED this 14 day of July, 2020.
 6
 7    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 8
 9
      By /s/ Heidi Ojeda                              By /s/ Brian Y. Whang
10    HEIDI OJEDA                                     BRIAN Y. WHANG
      Assistant Federal Public Defender               Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:18-cr-00251-RFB-NJK Document 61 Filed 07/14/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00251-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH SKEIRIK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                     July 30, 2020
     Thursday, July 16, 2020 at 1:30 p.m., be vacated and continued to ________________ at the

12            12 30 __.m.;
     hour of ___:___ p     or to a time and date convenient to the court.

13          DATED this 14th
                       ___ day of July, 2020.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
